Case 1:18-cv-00088-GNS-HBB Document 30 Filed 09/06/19 Page 1 of 2 PageID #: 178




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF KENTUCKY
                       BOWLING GREEN DIVISION
 ________________________________________________________________
                                        )
 FRANCISCO JAVIER AVILA BERNAL          )
 and PEDRO LUIS AVILA BERNAL            )
                                        )
                       PLAINTIFFS       ) Civil Action No. 1:18cv-00088-GNS
 v.                                             ) CHIEF JUDGE GREG N. STIVERS
                                        )
 MIKE COLEMAN and                       )
 KIMBERLY COLEMAN                       )
                                        )
                  DEFENDANTS            )
 _____________________________________________________________

                                       REPORT

       A settlement conference was held in this matter on September 4, 2019,
 commencing at 10:00 a.m. and ending at approximately 1:25 p.m. Those appearing at the
 conference were as follows:
       For Plaintiffs:                   Melia Amal Bouhabib, Attorney
                                         Caitlin I. Berberich, Attorney
                                         Lauren Barter, Attorney
                                         Tomas Fernando Rogel-Gonzalez, Paralegal

       For Defendant:                    Gregg Hovious, Attorney
                                         Kimberly Coleman, Coleman Farms, Owner
                                         Teodoro Alonso Martinez, H2A Worker


       Following negotiations between the Court and counsel and/or the parties, the
 undersigned reports that the parties reached an amicable resolution of the case. Counsel
 will submit appropriate settlement documents for consideration by United States District
 Chief Judge Greg N. Stivers.



 1|Page
Case 1:18-cv-00088-GNS-HBB Document 30 Filed 09/06/19 Page 2 of 2 PageID #: 179




          ENTERED this   September 5, 2019




 Copies to:    Counsel of Record
               Traci Duff, Case Manager


   3|25




 2|Page
